Citation Nr: 1311109	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-11 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to January 1992.  She had additional duty with the Iowa Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran initially elected to have a hearing before a Decision Review Officer (DRO).  However, she withdrew this request in lieu of a DRO informal conference.  See May 13, 2009, Informal Conference Report.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file, to include Virtual VA, discloses that the latest VA records contained therein are dated in November 2010, although these records are located within the Veteran's Air National Guard records.  The Veteran's representative notes (as does the Board) that their review of the claims file discloses records dated only as recently as August 2009.  See March 2013 Informal Hearing Presentation.  Notably, a review of the Virtual VA portion of the claims file shows that in awarding temporary total evaluations for the left ankle, the RO cited numerous pieces of evidence dated after August 2009 and indicated that "pertinent" evidence had been uploaded to Virtual VA.  See September 13, 2012, Rating Decision.  However, no such records appear in the claims file, including Virtual VA.  

These records could potentially shed light on the Veteran's claim.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file, particularly any dated from approximately August 2009 forward.

Also, the Board notes that the September 2012 rating decision cites an August 2012 letter from Northern Iowa Therapy received by the RO in August 2012.  A review of the claims file, including Virtual VA, does not reveal the presence of this document.  Upon remand, the RO should associate this private medical evidence with the claims file.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Moreover, when it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  

Along these lines, the record indicates that the Veteran underwent surgery on her left ankle in March 2009 and that she has not had a VA examination to address the severity of the service-connected disability since September 2007.  Her representative has argued that a remand is required to afford her a new examination.  The Board agrees that under these circumstances, further examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA, particularly any dated after approximately August 2009.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Obtain the August 2012 letter from Northern Iowa Therapy, and any other private evidence submitted by the Veteran, or obtained by VA, and associate any such evidence with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.

3.  Review the record, to include Virtual VA, to ensure all obtained evidence and rating actions have been associated therewith and if any evidence or rating actions have not, associate such with the claims file or Virtual VA.

4.  After the development directed in paragraphs 1, 2 and 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the extent and severity of her service-connected residuals of a left ankle sprain.

All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state.

A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


